DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2 and 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11 and 19 of U.S. Patent No. 10845452. Although the claims at issue are not identical, they are not patentably distinct from each other because the said claims in the instant application are anticipated by the US Pat. Furthermore, Claims 3 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 6-11 and 19 of U.S. Patent No. 10845452 in views of Nakayama, Korver and Eschenbach as shown below with respective obviousness reasoning.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


4.       Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), determination of the subject matter eligibility under the 35 USC 101 is as follows: Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If Step 1 is satisfied, then in the first part of Step 2A (Prong one), identification of any judicial recognized exceptions in the claim is made. If any limitation in the claim is identified as judicial recognized exception, then in the second part of Step 2A (Prong two), determination is made whether the identified judicial exception is being integrated into practical application. If the identified judicial exception is not integrated into a practical application, then in Step 2B, the claim is further evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements do not amount to significantly more than the judicial recognized exception itself, then the claim is ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claim 1 as an example, we recognize that the limitations “obtaining initial location information, computing initial moving information based upon the sensor readings, computing estimated location information based on the initial moving information and the initial location information, acquiring geographical location if a update condition is satisfied, readings  generating reference location information based on the geographical location readings acquired, comparing the estimated location information with the reference location information to obtain a deviation information, computing a calibrated moving information based on the estimated location information and the deviation information, and computing a calibrated location information based on the deviation information, calibrated moving information and the estimated location information,” is an abstract idea, as they involve combination of mental process and usage of mathematical concept. With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application.
          In Step 2A, the claims additionally recite “electronic apparatus”, “processing unit”, “an absolute positioning device”, “a relative positioning device”, “wearable mobile device,” and “a display device, but said limitations are merely directed to insignificant data collection activity, recited at high level of generality. The claims do not improve the functioning of any processing unit, sensors, or devices. In short, the claims do not provide sufficient evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. 
          In Step 2B, the claims additionally recite “electronic apparatus”, “processing unit”, “an absolute positioning device”, “a relative positioning device”, “wearable mobile device,” and “a display device, but said limitations are merely directed to data collection activity, recited at high level of generality, that are well-understood, routine and conventional. In short, the claims do not provide additional elements that would amount to “significantly” more than the abstract idea. Similar rejections are made for other dependent claims.
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more the abstract idea. As such, taken as a whole, the claims are ineligible under the 35 USC 101.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakayama et al., US Pat No. 4,899,285 (hereinafter Nakayama) 

          Regarding Claim 1. Nakayama discloses a hybrid positioning method for an
electronic apparatus capable of collecting geographical location readings and collecting
sensor readings associated with the electronic apparatus (Abstract), comprising:
obtaining initial location information (Col. 4, lines 1-17, reference positions Xo, Yo as
well as X2, Y2 with vehicle moving with time);
computing initial moving information based upon the sensor readings (Col. 4, lines 1-18,
usage of sensors for obtaining direction and speed, and deriving velocity; Col. 2, lines
19-27);
computing estimated location information based on the initial moving information and
the initial location information (Col. 4, lines 1-18, present position derived from
integration of velocity, as well as updated positions X2, Y2 changing with moving
vehicle);
acquiring geographical location readings if a location update condition is satisfied, generating reference location information based on the geographical location readings
acquired, comparing the estimated location information with the reference location information to obtain a deviation information, computing a calibrated moving information based on the estimated location information and the deviation information; and computing a calibrated location information based on the deviation information, calibrated moving information and the estimated location information (NOTE: the limitation “acquiring a geographical location reading if a location update condition is satisfied” is a contingent limitation and the claimed invention can be practiced without said contingent limitation. Thus, all the limitations in Claims 1, 2, 5 and 6, including and proceeding “if a location update condition is satisfied…” is not required by the broadest reasonable interpretation and therefore not treated on the art rejection);

          Regarding Claim 7. Nakayama discloses an electronic apparatus (Fig. 1)
comprising: a processing unit having processing circuitry (Figs. 1, 3);
an absolute positioning device having circuitry, the absolute positioning device being
configured to determine an absolute position of the electronic device (Fig. 1, 1; Col. 4,
lines 29-33; note: obvious that moving object can also refer to portable devices that are
known and common, such as mobile phones); and
a relative positioning device having sensors, the relative positioning device being
configured to determine a relative position of the electronic device (Fig. 1, 2; Col. 4,
lines 1-18)
wherein the relative positioning device is configured to:
obtain initial location information from the absolute positioning device (Col. 4, lines 1-17,
reference positions Xo, Yo as well as X2, Y2 with vehicle moving with time);
compute initial moving information based upon sensor readings of the sensors of the
relative positioning device (Col. 4, lines 1-18, usage of sensors for obtaining direction
and speed, and deriving velocity);
compute estimated location information based on the initial moving information and the
initial location information (Col. 4, lines 1-18, Col. 4, lines 1-18, present position derived
from integration of velocity, as well as updated positions X2, Y2 changing with moving
vehicle; Col. 2, lines 19-27);
acquire geographical location readings if the initial moving information corresponds to a location update condition, generate reference location information based on the geographical location readings acquired, compare the estimated location information with the reference location information to obtain a deviation information, computing a calibrated moving information based on the estimated location information and the deviation information, and computing a calibrated location information based on the deviation information, calibrated moving information and the estimated location information (NOTE: the limitation “acquiring a geographical location reading if a location update condition is satisfied” is a contingent limitation and the claimed invention can be practiced without said contingent limitation. Thus, all the limitations in Claim 7, including and proceeding “if a location update condition is satisfied…” is not required by the broadest reasonable interpretation and therefore not treated for art rejection);

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 10, 12, 13 and 14 rejected under 35 U.S.C. 103 as being unpatentable over Nakayama, US Pat No. 4,899,285 in view of Pakzad, US-PGPUB 2015/0316578 (hereinafter Pakzad)

          Regarding Claim 3. Nakayama discloses the electronic apparatus has a processing unit (Figs. 1, 3); an absolute positioning device (Fig. 1, 1; Col. 4,
lines 29-33, and a relative positioning device (Fig. 1, 2; Col. 4, lines 1-18), comprising:

Nakayama does not disclose operating the processing unit in an always-on mode to periodically fetch sensor readings from the relative positioning device

Pakzad discloses the processing unit is configured to operate in an always-on mode to periodically fetch sensor readings from the relative positioning device (Paragraph [0090]; Fig. 7, performed periodically)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Pakzad in Nakayama and have the processing unit configured to operate in an always-on mode to periodically fetch sensor readings from the relative positioning device, so as to utilize the power optimally in position locating process. 

operating the absolute positioning device in a power-saving mode, if the initial moving information corresponds to the location update condition, switching the absolute positioning device into a location information-acquiring mode by the processing unit; and after the reference location information has been calculated by the processing unit, switching the absolute positioning device into the power-saving mode, wherein a first time interval for maintaining the absolute location device in the location information-acquiring mode is substantially smaller than a second time interval during which the processing unit fetches sensor readings from the relative positioning device so as to reduce power consumption (NOTE: the limitation “operating the absolute positioning device in a power-saving mode, if the initial moving information corresponds to the location update condition” is a contingent limitation and the claimed invention can be practiced without said contingent limitation. Thus, all the limitations in Claim 3, including and proceeding “operating the absolute positioning device in a power-saving mode, if the initial moving information corresponds to the location update condition …” is not required by the broadest reasonable interpretation and therefore not treated for the art rejection)

          Regarding Claims 10 and 14. Nakayama discloses an electronic apparatus comprising: a processing unit having processing circuitry (Figs. 1, 3); an absolute positioning device having circuitry, the absolute positioning device being configured to determine an absolute position of the electronic device (Fig. 1, 1; Col. 4, lines 29-33); and a relative positioning device having sensors, the relative positioning device being configured to determine a relative position of the electronic device (Fig. 1, 2; Col. 4, lines 1-18); 

Nakayama does not disclose wherein the processing unit is configured to operate in an always-on mode to periodically fetch sensor readings from the relative positioning device, wherein the absolute positioning device is configured to operate in a power-saving mode and in a location information-acquiring mode 

Pakzad discloses the processing unit is configured to operate in an always-on mode to periodically fetch sensor readings from the relative positioning device (Paragraph [0090]; Fig. 7, performed periodically), wherein the absolute positioning device is configured to operate in a power-saving mode and in a location information-acquiring mode (Paragraph [0036], GPS or SNS turned off or otherwise disabled depending on the reliability metric)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Pakzad in Nakayama and have the processing unit configured to operate in an always-on mode to periodically fetch sensor readings from the relative positioning device, wherein the absolute positioning device is configured to operate in a power-saving mode and in a location information-acquiring mode, so as to utilize the power optimally in position locating process. 

such that, if a location update condition is satisfied, the absolute positioning device operates in the location information-acquiring mode until reference location information is determined, after which the absolute positioning device operates in the power-saving mode (Note: The limitation proceeding “such that if…” is a contingent limitation and the claimed invention can be practiced without said contingent limitation. Thus, the limitation proceeding such that if…” is not required by the broadest reasonable interpretation, and therefore not treated for the art rejection) 

          Regarding Claim 12. Pakzad discloses the processing unit is configured to switch the absolute positioning device into the location information-acquiring mode and the power-saving mode (Paragraph [0036])

          Regarding Claim 13. Pakzad discloses a first time interval for maintaining the absolute location device in the location information-acquiring mode is substantially smaller than a second time interval during which the processing unit fetches sensor readings from the relative positioning device so as to reduce power consumption (Paragraph [0036], [0090], Fig. 7, GPS which is turned off or disabled depending on the reliability metric obviously has a substantially smaller time interval compared to the always-on by periodically obtaining sensor data)

Claims 4, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over 
Nakayama et al., US Pat No. 4,899,285 in view of Eschenbach, US Pat No. 6,944,542 (hereinafter Eschenbach) 

          Regarding Claims 4 and 8. The modified Nakayama does not disclose the electronic apparatus comprises a wearable mobile device.

Eschenbach discloses a wearable mobile device used in determining a position estimate relative to the very accurate satellite-determined position of the mobile or portable station (Abstract; Col. 5, lines 5-10; Co. 1, lines 7-62)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Eschenbach in the modified Nakayama and have the electronic apparatus comprise a wearable mobile device, so that the position can be accurately determined with flexibility in mobility and application.

          Regarding Claim 9. Eschenbach discloses the wearable mobile device incorporates at least one of the absolute positioning device, the relative positioning device and the display device (Figs. 1-2, 4; Col. 10, lines 1-30, lines 55-67; Col. 11, lines 1-30)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over 
Nakayama et al., US Pat No. 4,899,285 (hereinafter Nakayama) in view of Pakzad, US-PGPUB 2015/0316578 as applied to Claim 10, and further in view of Raith, US Pat No. 6,856,807(hereinafter Raith)

          Regarding Claim 11. The modified Nakayama does not disclose the processing unit is configured to whether the location update condition is satisfied.

Raith discloses whether the location update condition is satisfied (Col. 4, lines 14-50, Fig. 2, update condition satisfied or triggering event causing to initiate the steps in Fig. 2)

         At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Raith in the modified Nakayama and have the processing unit configured to whether the location update condition is satisfied, so as to update the location while optimally consuming power.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865